Case 8:20-cv-01133-PA-DFM Document 38 Filed 11/10/20 Page 1 of 1 Page ID #:111


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   BRYAN WILLIAMS,                             SA CV 20-1133 PA (DFMx)
12                Plaintiff,                     JUDGMENT
13         v.
14   MICHAEL CARDON, et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s November 10, 2020 Order dismissing this action for failure to
19   comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22
23   DATED: November 10, 2020                        _________________________________
                                                                Percy Anderson
24                                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
